DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 6,430,754 (hereinafter “Taylor”), and further in view of an article titled “High Performance And High Temperature Resistant Fibers – Emphasis on Protective Clothing” edited by William C. Smith (hereinafter “Smith”).Regarding claims 1, 2, 4, 5 and 8 	Taylor teaches a protective firefighter garment (protective garment/apparel being a firefighter’s turnout gear) (column 1, lines 10-13) that is relatively thin and lightweight.  The garment includes a thermal liner 44 positioned within an outer shell (abstract, column 2, lines 50-55).  Taylor teaches a second layer of insulating material (nonwoven) 38, which makes up part of the thermal liner 44, has a basis weight ranging from approximately 0.9 to 3.0 osy, which significantly overlaps the claimed range, and is made of an apertured or non-apertured batting (nonwoven), knit, spunlace (spunlaced nonwoven) or other suitable construction of a high heat- and flame-resistant material (such as an aramid (second heat resistant fiber), PBI material (polybenzimidazole fiber (first inherently heat resistant fiber)), or combinations thereof) (Figure 2, column 6, lines 42-50, and claim 9).  Taylor teaches the thickness of the second layer of insulating material (nonwoven) 38 is approximately 10 to 70 mils (approximately 0.254 to 1.78 mm) (claim 9), which falls within the claimed range. 	It is additionally noted the teachings from Taylor, highlighted above, which includes a mixture of an aramid and PBI (column 6, lines 46-50) reads on the claimed limitations requiring: (1) the exclusion of wool and cellulosic fibers, since PBI and aramid materials are neither wool nor cellulosic materials; and (2) the remaining balance after the PBI fiber content being the aramid fiber, since the fiber blend from Taylor includes a combination of PBI and aramid materials. 	Taylor does not explicitly teach a weight percentage of the PBI fiber in the PBI/aramid fiber blend being 15-30 wt%. 	Smith teaches an overview of the definitions, properties, products and end uses associated with common high performance and high temperature resistant fibers (Page 1 – Introduction).  Smith teaches para-aramids are often blended with other fibers, such as PBI, which impart improved strength to the blend or mix while reducing the cost (Page 5, 1st full paragraph under the properties of para-aramids table).  Therefore, absent a showing of criticality with respect to the weight percentage of the PBI fiber (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an appropriate amount of the aramid fiber to be added to the PBI fiber (which would affect the wt% of the PBI fiber component in said PBI/aramid fiber blend) through routine experimentation in order to achieve the desired improved strength and lower manufacturing cost (Smith – Page 5, 1st full paragraph under the properties of para-aramids table).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(B).Regarding claim 3 	In addition, Taylor teaches the protective garment possesses relatively high resistance to liquid water absorption and the high heat and flame resistant material (such as an aramid or PBI material, or combinations thereof) that is treated with a durable, water repellant finish to minimize liquid moisture absorption by the thermal liner (abstract and column 2, lines 50-55).  However, Taylor does not explicitly disclose the PBI fiber (first inherently heat resistant fiber) and aramid fiber (second heat resistant fiber) have a water retention of less than 15%, as measured by ASTM D2402 (2012).  Absent a showing of criticality with respect to the water retention of less than 15% (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an appropriate amount of the durable, water repellant finish, which affects the water retention of the aramid and PBI fibers, through routine experimentation in order to achieve the desired reduction of liquid moisture absorption by the thermal liner.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(B).Regarding claim 6 	In addition, Taylor teaches an embodiment where the thermal liner is attached (affixed) to a face cloth (facing fabric) (column 3, lines 50-64).Regarding claim 7 	In addition, Taylor teaches the thermal liner includes the use of multiple nonwoven layers (column 3, lines 7-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783